DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the previously filed claim objections have have been fully considered and are persuasive in view of the amendment.  Accordingly, the previously set forth claim objections have been withdrawn.   Please see below for new claim objections pertaining to the Amendment.  
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112 have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112 have been withdrawn.  Please see below for new grounds of rejection, necessitated by Amendment.
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are moot.  Applicant is arguing about limitations added to the claims in an Amendment, which are addressed in the new grounds of rejection, necessitated by Amendment, below.  If Applicant believes discussion with the Examiner would aid in advancing prosecution, Applicant is encouraged to schedule an 
	
Claim Objections
Claim 4 is objected to because of the following informalities:  “is” appears to be missing between “which disposed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite “an insulation material covering the inner wall element”.  Applicant points to Figure 16 and paragraphs 63, 64, 108, and 110 for support.  Paragraph [0064] states “A thermally insulating material 31 (fig. 6) is formed in a clearance between the outer wall element 29 and the inner wall element 30.” Neither Figures 6, 16, or paragraphs 53, 64, 108, or 110 refer to the insulation material covering the inner wall element, since it appears to be sandwiched between the outer wall element and the inner wall element.  Accordingly claim 1 has been amended to add new matter to the claims.  Claims 2-9 and 19 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s).  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites in part “the inner wall element, which [is] disposed in an interior of the housing of the ice maker”.  Claim 1 has been amended to recite in part “the housing of the ice maker has an inner wall element”.  It is, therefore, unclear if the inner wall element is part of the housing of the ice maker or inside the housing of the ice maker.  Examiner has attempted to apply prior art to the claim as best it could be understood as presented.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1-5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2,104,845: previously cited) in view of Herdlein (US 2,134,085).
Regarding claim 1, Anderson discloses a household refrigeration apparatus, comprising: an interior container (see at least chamber/food compartment #3) with a first outer wall (see at least drain tray #9 which forms an outer wall of the freezing chamber portion of the chamber/food compartment) and with a second wall arranged angled thereto (see for example at least right hand wall of casing #1 which is both an external wall and forms an outer wall of the freezing chamber portion), wherein the interior container bounds a first receiving space for food of the household refrigeration apparatus (see at least upper portion #4 of chamber/food compartment #3 extending above and below drain tray #9); and an ice maker having a housing formed by a vertical wall area of the first outer wall of the interior container and a wall area of the second outer wall of the interior container in certain areas (see at least coil #5 with freezing trays #8 which together form the ice maker, the outer housing of which is bounded at least in part by both horizontal and vertical walls of the drain tray #9 below and the right hand wall of casing #1 on the right), wherein the housing bounds a receiving space of the ice maker (see at least right hand wall of casing #1 and drain tray #9 delimiting the receiving space of the coil #5 and freezing trays #8 from the right and below) and the housing of the ice maker is located in the first receiving space (see at least coil #5 with freezing trays #8 which together form the ice maker situated in the upper portion #4 of the chamber/food compartment #3), and the vertical wall area of the first outer wall of the interior container having a wall step with a protrusion (see at least left/right flanges #25 of drain tray #9), which protrudes into the receiving space of the ice 
Anderson does not disclose and an insulation material covering the inner wall element.
However, providing portions of a drain pan including the inner wall element with an insulation material was old and well-known in the art as evidenced by Herdlein (see at least Figure 1, #6/#6a/#6b/#6c/#6d; page 2, column 2, lines 8-32).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the apparatus of Anderson with and an insulation material covering the inner wall element since, as evidenced by Herdlein, such provision was old and well-known in the art and would provide the predicable benefit of preventing the drain pan from dripping in case of temperature gradients.  
Regarding claim 2, Anderson further discloses wherein the protrusion comprises a protrusion wall (see at least flanges #25, each of which include a protrusion wall).  Anderson is silent regarding wherein an angle between the protrusion wall and a further wall section of the first wall downwardly adjoining to the protrusion wall is less than or equal to 90 degrees (though it appears that flanges #25 may meet such an angle).  
It would, however, have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Anderson with wherein an angle between the protrusion wall and a further wall section of the first wall downwardly 
Regarding claim 3, Anderson further discloses wherein the household refrigeration apparatus has a depth direction (see at least Figure 5, illustrating a view from above where the depth direction can be understood as up and down with respect to the page), wherein the protrusion extends across the entire length of the housing of the ice maker in this depth direction (see at least Figures 5 and 6, to the extent that the housing is partially delimited by the flanges #25, they can be considered to extend across the entire length of the housing in the depth direction).
Regarding claim 4, Anderson further discloses wherein the housing of the ice maker comprises a wall element, which is a component 42 / 47BSH-2018PO2620 separate from the interior container (see at least channeled bars #13), and the wall element comprises the inner wall element, which disposed in an interior of the housing of the ice maker, and an outer wall element disposed at an exterior of the housing of the ice maker, wherein the household refrigeration apparatus has a height direction (inherent to household refrigeration apparatus), and a recess, which is bounded by the vertical wall area and the outer wall element is formed below the protrusion in the height direction, and the wall element extends into the recess (see at least Figure 6, channeled bars 
Regarding claim 5, Anderson further shows wherein the inner wall element is rearwardly inclined at least in certain areas viewed in a depth direction (see at least Figure 6, the front leg of each of the channeled bars #13 is rearward inclined).
Regarding claim 19, Anderson further discloses wherein the condensation water drip bar is configured to initially drop the water through air and then on to the inner wall element (see at least Figure 6, channeled bars #13 extend into the recess formed immediately below flanges #25, thus the flanges drip water through the air and then onto the channeled bars #13.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Herdlein as applied to claim 1 above, and further in view of Morton (US 2,720,089: previously cited).
Regarding claim 6, Anderson further discloses wherein the household refrigeration apparatus has a depth direction (see at least Figure 5, illustrating a view from above where the depth direction can be understood as up and down with respect to the page).
Anderson is silent regarding and the interior container comprises a rear wall with a base plate, in which a drain gutter for condensation water, which forms in the ice maker, is integrally formed, wherein the drain gutter is arranged offset rearward compared to the base plate viewed in the depth direction.
Morton teaches another household refrigeration apparatus having an interior container and the interior container comprises a rear wall with a base plate (see at least Annotated Figure 1, below: base plate on rear wall), in which a drain gutter for condensation water, which forms in the ice maker, is integrally formed (see at least Annotated Figure 1, below: drain gutter), wherein the drain gutter is arranged offset rearward compared to the base plate viewed in the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the apparatus of Anderson in view of Herdlein with and the interior container comprises a rear wall with a base plate, in which a drain gutter for condensation water, which forms in the ice maker, is integrally formed, wherein the drain gutter is arranged offset rearward compared to the base plate viewed in the depth direction, as taught by Morton, to improve the apparatus of Anderson by providing provision for condensate removal, thus eliminating inconvenience and potential mess associated with the need to handle a full condensation pan.  
Regarding claim 7, Anderson in view of Herdlein as modified by Morton further discloses wherein the rear wall comprises a pedestal (see at least Annotated Figure 1, below: pedestal), which is arranged offset rearward compared to the base plate in the depth direction (see at least Morton Annotated Figure 1, below and Figure 8, at least the base of the funnel portion of the pedestal protrudes rearward with respect to the base plate), wherein the drain gutter is formed in the pedestal and bulges out rearward with respect to a rear end wall of the pedestal (see at least Morton column 2, lines 54-61).
Anderson in view of Herdlein as modified by Morton does not disclose which is formed integrally with the base plate.  
However, it would have been obvious to one having ordinary skill in the art to provide the apparatus of Anderson in view of Herdlein and Morton with which is formed integrally with the base plate, since it has been held that making integral what was formerly multiple pieces has been held to be a matter of routine design choice (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
): in this case, such provision would provide the benefit of preventing leaks from accidental separation of the pedestal funnel.  
Regarding claim 8, Anderson as modified by Herdlein and Morton further discloses wherein the pedestal is a wall area of the housing of the ice maker, by which a receiving space of the ice maker is bounded (see at least Morton, Annotated Figure 1, the freezing compartment, analogous to the ice maker compartment of Anderson is delimited at least in part on the bottom from an area associated with the pedestal).
Regarding claim 9, Anderson as modified by Herdlein and Morton further discloses wherein the drain gutter comprises an integrated drain stub (see at least Morton column 2, lines 57-61: bottom channel #36/escape hole #38).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Anderson (US 2,104,845: previously cited) in view of Morton (US 2,720,089: previously cited).
Regarding claim 13, Anderson discloses a household refrigeration apparatus, comprising: an interior container (see at least chamber/food compartment #3) with a first wall (see at least drain tray #9) and with a second wall arranged angled thereto (see for example at least right hand wall of casing #1), wherein the interior container bounds a first receiving space for food of the household refrigeration apparatus (see at least chamber/food compartment #3 below drain tray #9); and an ice maker having a housing formed by a wall area of the first wall of the interior container and a wall area of the second wall of the interior container in certain areas (see at least coil #5 with freezing trays #8 which together form the ice maker, the outer housing of which is bounded at least in part by the drain tray #9 below and the right hand wall of casing #1 on the right), wherein the housing bounds a receiving space of the ice maker (see at least 
Anderson further discloses wherein the household refrigeration apparatus has a depth direction and a width direction (see at least Figure 5, illustrating a view from above where the depth direction can be understood as up and down and the width direction left and right with respect to the page).
Anderson is silent regarding and the interior container comprises a rear wall, said rear wall has an outer surface disposed on an outside of the interior container and facing a rear of the household refrigeration apparatus and said rear wall has a base plate, wherein a drain gutter, for condensation water that forms in the ice maker, has a length that extends in the width direction is formed in one piece with the outer surface of the rear wall disposed on the outside of the interior container, wherein the drain gutter is arranged offset rearward compared to the base plate viewed in the depth direction.
Morton teaches another household refrigeration apparatus having an interior container and the interior container comprises a rear wall, said rear wall has an outer surface disposed on an outside of the interior container and facing a rear of the household refrigeration apparatus (see at least Annotated Figure 1, below: the base plate is on the interior surface of the rear wall, which has an outer surface on the reverse side that faces the rear of the appliance) and said rear wall has a base plate (see at least Annotated Figure 1, below: base plate on rear wall), wherein a drain gutter, for condensation water that forms in the ice maker, has a length that extends in the width direction and is formed in one piece with the outer surface of the rear wall disposed on the outside of the interior container (see at least Annotated Figure 1, below: drain gutter: Examiner notes that the drain gutter must have a length that extends at least somewhat in the width direction since ducts are three dimensional and also notes that the drain gutter is formed in one piece with the rear wall, which would include the outer surface of the rear wall), wherein the drain gutter is arranged offset rearward compared to the base plate viewed in the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the apparatus of Anderson with and the interior container comprises a rear wall, said rear wall has an outer surface disposed on an outside of the interior container and facing a rear of the household refrigeration apparatus and said rear wall has a base plate, wherein a drain gutter, for condensation water that forms in the ice maker, has a length that extends in the width direction is formed in one piece with the outer surface of the rear wall disposed on the outside of the interior container, wherein the drain gutter is arranged offset rearward compared to the base plate viewed in the depth direction, as taught by Morton, to improve the apparatus of Anderson by providing provision for condensate removal, thus eliminating inconvenience and potential mess associated with the need to handle a full condensation pan.  
Regarding claim 14, Anderson as modified by Morton further discloses wherein the rear wall comprises a pedestal (see at least Annotated Figure 1, below: pedestal), which is arranged offset rearward compared to the base plate in depth direction (see at least Morton Annotated Figure 1, below and Figure 8, at least the base of the funnel portion of the pedestal protrudes rearward with respect to the base plate), wherein the drain gutter is formed in one piece with the pedestal and the drain gutter bulges out rearward with respect to a rear end wall of the pedestal and the drain gutter extends across an entire width of the pedestal (see at least Morton column 2, lines 54-61: since the funnel portion extends into the drain gutter, which protrudes rearward with respect to the funnel portion, the drain gutter must extend across an entire width of at least the funnel portion of the pedestal which meets “an entire width of the pedestal” since the funnel represents a tapered end width of the pedestal; and in view that the pedestal is joined to the back wall, in which the drain gutter is integrated, and the funnel portion extends into the drain gutter, the drain gutter is thus formed in one piece with the  pedestal).
Anderson as modified by Morton does not disclose which is formed integrally with the base plate.  
However, it would have been obvious to one having ordinary skill in the art to provide the apparatus of Anderson in view of Morton with which is formed integrally with the base plate, since it has been held that making integral what was formerly multiple pieces has been held to be a matter of routine design choice (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.") 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
): in this case, such provision would provide the benefit of preventing leaks from accidental separation of the pedestal funnel.  
Regarding claim 15, Anderson as modified by Morton further discloses wherein the pedestal is a wall area of the housing of the ice maker, by which a receiving space of the ice maker is bounded (see at least Morton, Annotated Figure 1, the freezing compartment, analogous to the ice maker compartment of Anderson is delimited at least in part on the bottom from an area associated with the pedestal).



    PNG
    media_image2.png
    579
    393
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763